DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks

	In response to communications sent  April 28, 2022 and May 31, 2022, claim(s) 1-6, 8-16, 18-26, and 28-30 is/are pending in this application; of these claim(s) 1, 11, and 21 is/are in independent form.   The claims were amended by Examiner’s amendment on March 15, 2022 in response to claims filed by Applicant on February 18, 2022.
	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered.

Information Disclosure Statement
	The Information Disclosure Statement(s) is/are acknowledged and the references contained therein have been considered by the Examiner.  This includes the Information Disclosure Statements(s) filed on:  April 28, 2022 and May 31, 2022.

Allowable Subject Matter
Claims 1-6,8-16,18-26 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see page 8, lines 17 – page 11 line 13, filed February 18, 2022, with respect to claims 1-6,8-16,18-26 and 28-30 have been fully considered and are persuasive.  The rejection of 1-6,8-16,18-26 and 28-30 has been withdrawn, as noted in the reasons for allowance sent March 15, 2022. 
	For further clarification of the reasons for allowance, see the Examiner’s Interview Summary/Summaries sent on: April 8, 2021; July 15, 2021; February 2, 2022; and March 8, 2022.
	Regarding the newly cited art, the (1) Howell and Kotz, 1998 and (2) Anoshin et al., 2020 references do not teach a system-user duplicating query results for other users in the context of the special database architecture involving disjoint account-level namespaces in customer accounts, including the limitations in the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        June 10, 2022